Citation Nr: 0907653	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Veteran's claims file is in the 
jurisdiction of the VA Regional Office in Lincoln, Nebraska.

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

Unfortunately, the Board must, again, remand the Veteran's 
claim for entitlement to service connection for left ear 
hearing loss for compliance with its prior Remand directives.  

In its September 2008 Remand, the Board requested that the VA 
examiner who performed the March 2008 VA examination prepare 
an opinion addressing the etiology of the Veteran's left ear 
hearing loss.  Specifically, the Board directed that the VA 
examiner "provide an opinion as to whether any degree of the 
veteran's current left ear hearing loss began as a result of 
any in-service noise exposure."  (Emphasis in original).  
The Board also requested that the VA examiner "provide what 
the amount of threshold loss is necessary for the finding of 
'significant progression,' as compared to 'no significant 
progression,' and the basis for this finding."  The October 
2008 VA opinion failed to address either of these issues.  In 
fact, the October 2008 VA opinion appears to simply duplicate 
the opinion provided in the March 2008 VA examination report.  

The Court of Appeals for Veterans Claims has held that RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, as the RO did not 
ensure that the October 2008 VA opinion fully complied with 
the directives of the September 2008 Remand, an additional 
opinion is necessary.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a supplemental VA 
opinion regarding the etiology of the 
Veteran's current left ear hearing loss 
from the VA audiologist who conducted the 
March 2008 VA examination and provided the 
October 2008 VA opinion.  The claims file 
must be made available to and reviewed by 
the examiner prior to rendering an 
opinion.  The VA audiologist must provide 
an opinion as to whether any degree of the 
Veteran's current left ear hearing loss 
began as a result of any inservice noise 
exposure.  The VA audiologist must also 
explain what amount of threshold loss is 
necessary for the finding of "significant 
progression," as compared to "no 
significant progression," and the basis 
for this finding.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

If the audiologist who conducted the March 
2008 VA examination and provided the 
October 2008 VA opinion is unavailable or 
unable to provide the requested opinion, 
the RO must provide the claims file to an 
appropriate VA audiological examiner for a 
new VA opinion.  After a review of the 
evidence of record, the examiner must 
render an opinion as to whether any 
current left ear hearing loss is related 
to the Veteran's military service, or to 
any incident therein, to include as due to 
inservice noise exposure.  Prior to 
rendering the opinion, the examiner is 
directed to the Veteran's contentions and 
hearing testimony that he was exposed to 
acoustic trauma during service, to include 
the firing range.  The examiner must 
specifically address the question of 
whether any degree of hearing loss is 
related to the Veteran's inservice noise 
exposure.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  After the development requested has 
been completed, the RO must review the 
opinion report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.  Stegall, 
11 Vet. App. at 268.

3.  The RO must then re-adjudicate the 
Veteran's claim for service connection for 
left ear hearing loss.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

